Two orders, Supreme Court, New York County, each entered May 16, 1972, which referred the cross motion by respondent to dismiss the petition for lack of jurisdiction to a Special Referee to hear and report, unanimously modified, on the law and the facts, to dispense with the reference, and the matter remanded for further proceedings on the merits under the petition, and the orders are otherwise affirmed. Appellant shall recover of respondent $30 costs and disbursements of this appeal. The record indicates sufficient facts to show a basis for jurisdiction for the application of section 1315 of the Business Corporation Law. (See, also, Securities & Exch. Comm. v. Koenig, N. Y. L. J., June 20, 1972, p. 1, col. 3.) Concur •— Stevens, P. J., Markewieh, Kupferman, Murphy and Capozzoli, JJ.